EXHIBIT 10.1


ADDENDUM TO EMPLOYMENT AGREEMENT
BETWEEN WILLIAM GREENE AND SURGE GLOBAL ENERGY, INC.


THIS AGREEMENT ("Agreement") is made as of December 31, 2007 by and between
SURGE GLOBAL ENERGY, INC. a Delaware corporation ("Company"), and WILLIAM
GREENE, an individual who resides in California ("Executive"), under the
following circumstances:
 
A.
The Company entered into an employment contract with the Executive as of
December 14, 2006 and for the employment period June 30, 2006 through December
31, 2007.



3. Term. The Company agrees to extend Executive’s employment contract term
through June 30, 2008.


7.4  Severance.  If Executive's employment is terminated prior to June 30, 2008
due to a voluntary or involuntary change in control, Executive is entitled a
ninety day (90) severance payment based on current compensation pursuant to
section 4.


Except for the above term and severance, all other employment contract terms are
unchanged and remain in force.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.
 
Company
 
SURGE GLOBAL ENERGY, INC.
By: /s/ David
Perez                                                                  
Name: David Perez
Title: Chief Executive Officer and Chairman of the Board
 
By: /s/ Thomas
Page                                                              
Name: Thomas Page
Title: Compensation Committee Chair


Executive
By: /s/ William
Greene                                                           
Dated: December 31, 2007






 